In keeping with a commendable general policy of the times to provide more stable conditions of social security, the Tennessee Legislature provided a system of unemployment compensation benefits by the passage of Chapter No. 1, Public Acts of 1936, First Extraordinary Session, amended by Chapter No. 128, Public Acts of 1937, and Chapter No. 131, Public Acts of 1939, which is known as the Unemployment Compensation Law. The economic need for this legislation was set forth and declared in Section 2 of the Act to provide against "Involuntary unemployment," the general welfare requiring the enactment of this measure "for the compulsory setting aside of unemployment reserves to be used for the benefit of persons unemployed through no fault of their own."
Claimants herein, who are coal miners, presented claims for compensation under this law to the Commissioner of Labor, which were resisted by their employers, *Page 249 
on the ground that the unemployment alleged was "due to a labor dispute." The Commissioner held in favor of claimants. The Board of Review, provided for by the Act, after a full hearing, found that the unemployment of claimants was "due to a labor dispute," and denied the claims. Claimants thereupon filed their petition for certiorari in the Chancery Court. The Chancellor holding himself disqualified, Circuit Judge BROWN heard the case and sustained the petition and awarded claimants compensation. The employers, Block Coal and Coke Company, et al., have appealed. It is conceded that the determinative question is that hereinbefore indicated, whether or not the unemployment for which compensation is sought was "due to a labor dispute."
Section 5 of the Act provides that "an individual shall be disqualified for benefits" under conditions and for reasons set forth in this section, the immediate provision here pertinent being subsection (d) reading: "For any week with respect to which the Commissioner finds that his total or partial unemployment is due to a labor dispute which is in active progress at the factory, establishment, or other premises at which he is or waslast employed," followed by certain provisos, not relevant here. (The significance of the words we have italicized will hereinafter become apparent.)
A somewhat more extended statement of the facts of this case is required. The Southern Appalachian Coal Operators' Association is a voluntary association of corporations (including appellant employers) owning and operating mines for the production of coal in East Tennessee and other sections of the South. The United Mine Workers of America is a voluntary unincorporated association of individuals employed in the mining of coal. April 2, 1937, the Southern Appalachian Coal Operators' *Page 250 
Association and a number of like associations, entered into a written contract with the United Mine Workers of America to continue in effect to March 31, 1939, which contract governed the conditions of employment relations between the coal operators and the coal miners. It provided that, "A joint conference of representatives of the [naming the various coal operators' associations signatories to the contract] and the International Union, United Mine Workers of America and Districts ____ 19__ shall be held in the City of New York, N.Y., March 14, 1939, to consider what revisions, if any, shall be made in this Agreement as to hours, wages and conditions of employment." Pursuant to this provision of the contract a committee selected by all of the coal operators, including appellant employers, met in New York City on the day designated with a number of representatives of the United Mine Workers of America. At the meetings of the two committees, both the operators and the United Mine Workers presented a number of demands for changes which they desired to make in the revision of the contract. Negotiations beginning on March 14th were continued from day to day, with argument pro and con between the parties, various demands and counter-demands being presented and refused, and no agreement having been arrived at by March 31st as to the terms upon which work at the mines would be continued after that date, the negotiations and discussions between the parties were continued and so proceeded with until a day in May when an agreement was finally reached and a new contract entered into for an additional two years.
Meanwhile, in accordance with what plainly appears to have been a mutual understanding between the parties to the controversy, work ceased at the mines at midnight, March 31st, and claimants hereunder, along with *Page 251 
many others, in Tennessee and other States became, unemployed, and so remained pending the efforts of their representatives in New York to resolve their differences, until the new agreement was reached on the said day in May, when work was resumed. It is for these weeks of unemployment, pending these discussions and negotiations over terms of future employment, that compensation is sought by claimants.
The case has been fully and ably briefed and argued and the labors of the Court thereby lessened. The basic facts are not in material dispute. The legal dispute, as already indicated, is as to whether or not, on these facts, the unemployment was "due to a labor dispute."
In the first place, whatever may be said of the conclusion of the trial judge in favor of appellee-claimants, we are wholly unable to agree with his reasoning set forth in his opinion, which is incorporated in his decree. We quote the following excerpts therefrom:
"The contract entered into in the spring of 1937 expired by its own terms at midnight, March 31, 1939. Therefore, on and after April 1, 1939, the relationship of employer and employee did not and could not exist as between these parties. Unless the relationship of employer and employee existed the Court is unable to see how from any logical reasoning that a `labor dispute' existed.
"The Court cannot further see, assuming for the purpose of argument, that the relationship of employer and employee did exist after the expiration of the contract, and of course the Court thinks it did not exist. The Court cannot see how a `labor dispute' could exist so long as the representatives of both the former employers and former employees were in New York City working out a new contract. In my judgment a `labor dispute' *Page 252 
exists as a result of a controversy over a then existing contract. . . .
"All the proof is that the contract expired March 31, 1939, and that the mines did not open the next day but remained closed until the new contract was agreed upon and approved by both the operators and their former employees. Then and not until then, dating from March 31, 1939, did they become the employees of the operators. I have, therefore, concluded that from midnight, March 31, 1939, until the adoption by the new contract, the relationship of employer and employee did not exist. . . .
"The majority opinion of the Board of Review held that the relationship of employer and employee terminated according to the terms and conditions of the contract. Having thus concluded in their opinion, and without any provision in the Act with reference to the indirect interest of the former employees, the majority Board of Review opinion should have concluded and held that `no labor dispute' existed and should have held the claimants entitled to benefits during the period under the Unemployment Compensation Act."
These quotations, containing the gist of the opinion, show that the decision of the Court was rested primarily, at least, on the ground that "the relationship of employer and employee did not and could not exist as between these parties." And, "unless the relationship of employer and employee existed the Court is unable to see how, from any logical reasoning, that a `labor dispute' existed." This conclusion is rested on the view that the definition of "labor dispute" is limited to situations where this relationship exists. We may concede this to be a correct limitation of the definitions generally, but the trial judge has overlooked and disregarded express language of our statute which extends the definition *Page 253 
beyond this limitation and provides for its application to one whose unemployment is due to a labor dispute in progress at the establishment "at which he is or was last employed." Assuming, but not deciding that claimants' relationship of employees ended with the expiration of the contract at midnight of March 31st, language could hardly have been chosen by the Legislature more definitely to cover claimants' situation immediately following the cessation of work at these mines.
The word "dispute" is defined in Webster's International Dictionary as "verbal controversy, contest by opposing argument or expression of opposing views or claims; controversial discussion; debate;" etc. As thus defined there can be no doubt that a dispute, a difference, or disagreement existed between the parties as to the terms of a new contract.
Nor do we think that it can be denied that this dispute or discussion or controversy, which began about the middle of March and was continued between the chosen representatives of claimants and their employers until an agreement was finally arrived at about the middle of May, when a new contract for two years was made, was a labor dispute. Certainly, the controversy altogether concerned the terms and conditions upon which labor was to be performed. The dispute was wholly with respect to matters relating to such labor, and we are unable to reach any other conclusion than that a labor dispute was in active progress throughout the period here involved touching the continuation or resumption of work at the premises at which each of these claimants "was last employed."
However, as we understand the particular contention made for claimants, it is that their unemployment was not "due to" this labor dispute, but was due *Page 254 
to the expiration of the two-year contract by which the parties had been governed at midnight on the 31st of March; that the cessation of work, quite apparently mutually agreed upon, was due to this lack of a new contract, and not to the dispute which was in progress between the representatives of the parties over the terms of a new contract.
Conceding this argument to be ingenious, we are unable to concede its soundness. The lack of a new contract was certainly due to this dispute. There can be no "dispute" about this and we can find no logical basis for recognizing this distinction — without a difference — as in any sense determinative. It comes to one and the same thing.
Since this cause has been pending on appeal to this Court, at least two of the Courts at last resort in the sister States of Alabama and Kentucky have construed statutes materially similar to ours and on facts not materially different have held that the claimants in those cases could not recover.
In Alabama the case of Department of Industrial Relations v.Pesnell, was decided by the Court of Appeals of Alabama on August 6th, 1940, and certiorari was denied by the Supreme Court of Alabama on November 28th, 1940, Rehearing denied January 23, 1941. The opinion of the Court of Appeals appears in 29 Ala. App. 528, 199 So., beginning on page 720, and contains a full review of the history and facts of that case, which are in all essential particulars the same as in the instant case. At240 Ala. 457, 199 So. 726 in Ex parte Pesnell, appears a brief opinion written by Chief Justice GARDNER, of the Supreme Court of Alabama, denying certiorari and approving the opinion and decision of the Court of Appeals. *Page 255 
We quote the pertinent Alabama statute, which will be seen to be practically identical with our own: "An employee shall not be eligible for benefits for any week in which his total or partial unemployment is directly due to a labor dispute still in active progress in the establishment in which he is or was last employed." Gen. Acts Ala., 1935, p. 958, sec. 6(d).
We also quote pertinent excerpts from the opinion of the Court of Appeals [199 So. 724], which both as to the facts and conclusions stated apply here:
"Because of a failure to reach a new contract by midnight March 31, 1939, all bituminous coal mining in the Appalachian area ceased at that time. The Alabama operators having refused to sign a work-pending agreement, coal mining also ceased in Alabama at midnight on March 31, 1939.
                      .   .   .   .   .   .
"It is very clear that all parties thoroughly understood the position of the United Mine Workers was that work would cease in Alabama on the night of March 31st, unless a new contract with the Appalachian area was reached by that date, or a work-pending agreement containing the provisions above referred to was entered into by the operators and District No. 20.
"It would serve no good purpose, and would extend this opinion to an unreasonable length, to set out all of the proposals and counter-proposals of the United Mine Workers and the coal operators in their discussion about a new agreement for the Appalachian area. There is no mistake, or uncertainty, about the position of the United Mine Workers of America and District No. 20. It was as stated above.
                      .   .   .   .   .   . *Page 256 
"The evidence in this case makes it quite clear that the employees of the Tennessee Coal, Iron  Railroad Company, affiliated with the Union, would not work after March 31, 1939, until a new agreement for the Appalachian area had been consummated, unless the employer would execute a work-pending agreement containing the stipulation set out above.
"It is further clear from the testimony that bargaining agents of the appellee were insisting upon provisions in the new agreement for the Appalachian area that were not acceptable to the operators, and that the operators were tendering proposals that were not acceptable to the Union.
                      .   .   .   .   .   .
"The naked fact is, appellee quit work during the time his agents were discussing the terms of a proposed contract with the management. The terms were a matter of controversy. Appellee was out of work because he was a party to a controversy over wages, hours and conditions of labor. That is a labor dispute."
The opinion concludes with the statement that "we see no escape from the conclusion that appellee [the claimant in that case] ceased work because of a controversy concerning terms or conditions of employment." The Court reversed the trial Court and rendered judgment against the claimant.
As before stated, the approving opinion of the Supreme Court is brief. We quote the following extracts therefrom, which are particularly pertinent:
"Our statute merely uses the words `labor dispute' without further definition and with no indication whatever a strike or lockout must result. A `dispute' is a verbal controversy. `To contend in argument; discuss; debate; often, to argue, irritably; wrangle.' Webster's *Page 257 
New International Dictionary, Second Edition. There appears, therefore, no foundation for the argument that the words `labor dispute' as used in the statute are to be interpreted as meaning a verbal controversy resulting in `a strike or lockout,' to use the language of petitioner's brief. . . .
"Further criticism of the opinion of the Court of Appeals relates to the matter of reference to definitions of a labor dispute as found in the Anti-Injunction and Labor Relations acts of Congress. Title 29, U.S.C.A., sec. 113 and Title 29, U.S.C.A., sec. 152. But we do not construe the opinion as indicating any binding force or effect of these definitions so far as our own statute is concerned, but the citations are only by way of illustration, and so to be considered."
The language of the Kentucky Act, construed in Barnes et al.
v. Hall, decided December 20th, 1940 (rehearing denied February 14, 1941), 285 Ky. 160, 146 S.W.2d 929, differs from ours in some particulars, but is similar in the material respect that it excludes from compensation one who is out of employment because of a labor dispute. It differs chiefly in that it expressly disqualifies the employee if his unemployment is due to a strike, and, on the other hand, provides that the disqualification shall not apply if his unemployment is due to a lockout. The Court found that the facts of that case did not show either a strike or a lockout, but did show a "bona fide labor dispute," and so finding denied recovery to the claimants in that case.
The opinion in the Kentucky case does not indicate that it was contended, as here, that no labor dispute existed, but that the unemployment was chargeable to conduct of the employers, which amounted to a lockout, rendering the unemployment involuntary. To this question *Page 258 
the opinion is largely devoted, holding that the closing down of the mines automatically followed from the failure to arrive at an agreement on a new contract, and that the unemployment was a necessary incident of this cessation of work pursuant to custom and mutual understanding. Such also was the situation presented in this record. Complaint of the application of this opinion to the instant case is made by counsel, with some degree of plausibility, because of its reliance in part upon the definitions of "labor dispute" given in the National Labor Relations Act, Section 2, Subsection 9, 29 U.S.C.A., sec. 152(9), and the Norris-LaGuardia Act, 29 U.S.C.A., sec. 113(c), referred to above in our quotation from the Alabama opinion. These substantially identical definitions read:
"The term `labor dispute' includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee."
The argument that the definitions given in these Acts of Congress are not applicable here appears to be founded mainly upon the inclusion therein of the concluding clause, "regardless of whether the disputants stand in the proximate relation of employer and employee."
While we have not rested our conclusion upon the definitions given in these Acts, and have gone no further than to regard them as illustrations, as suggested by the Supreme Court of Alabama, it would seem that the clause above quoted extending the application of these definitions beyond the relationship of employer and employees *Page 259 
does no more, in effect, than does the inclusion in our own statute, and in that of Alabama, of the words hereinbefore stressed, extending the term "labor dispute" so as to include both those who are and those who were employees. It is true that our Act is not quite so broad as to disregard altogether this element of relationship, but it is distinctly broad enough to cover not only one presently in the relationship of employer and employee, but one who has last been in such relationship, although that relationship may have expired.
We are aware of no Court of last resort which has reached a conclusion at variance with the views we have herein expressed. The decree of the Chancery Court must be reversed and the bill dismissed.
DEHAVEN, J., dissents.
                       DISSENTING OPINION.